Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Christopher O'Hagan on 03/16/2022.

Cancel claims 1-4
In claim 5, 
Line 7, amend “used catalysts” to “used AuNS catalyst”.
Cancel claim 6
In claim 7,
Line 2, after “after”, insert “the”.
Line 3, amend “catalytic reduction” to “the catalytic reduction”.
Line 5, amend “catalysts” to “the AuNS catalyst”.
In claim 9, 
Line 1, amend “the NaBH4/4-NP molar ratio” to “a molar ratio of the NaBH4
In claim 12,
Line 1, amend “regenerating used catalysts” to “the regenerating of the used AuNS catalyst”.
Line 4, amend “Au3+” to “Au3+”.
In claim 13, 
Line 1, amend “pulp” to “the pulp”.
In claim 18, 
Line 1, amend “paper” to “solid paper”.
Line 2, amend “catalysts” to “the AuNS catalyst”.
In claim 19, 
Line 1, amend “regenerating used catalysts” to “the regenerating of the used AuNS catalyst”.
Line 3, amend “AuNS pulp catalyst” to “AuNS catalyst pulp”.
Line 4, amend “aqueous solution” to “aqueous solution to form a pulp”.
Line 7, amend “AuNS pulp” to “the treated pulp”.
In claim 20, 
Line 1, amend “the used catalysts” to “the used AuNS catalyst”.

NOTE:  Claim 11 previously withdrawn from consideration under 37 CFR 1.142 has been rejoined.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In situ synthesis of gold nanoparticles on zinc oxides preloaded into a cellulose paper matrix for catalytic applications, BioResources, 2011, 4990-5000 (Miura).
Miura discloses AuNPs (i.e., gold nanoparticles) inside a paper (Miura, page 4993, 2nd paragraph and Fig. 1); and the catalytic activity of AuNPs@ZnO paper was substantiated in the reduction of 4-NP (i.e., a nitroaromatic compound), in the presence of NaBH4 (Miura, page 4996, 2nd paragraph, lines 1-2); AuNPs@ZnO paper reusability was assessed (reading upon regenerating used catalysts) (Miura, page 4997, bottom paragraph, line 1).

However, Miura does not disclose or suggest stirring a gold nanosponge (AuNS) catalyst in a solid paper phase into water to form an AuNS catalyst pulp or adding an aqueous solution of a nitroaromatic compound and NaBH4 to the AuNS catalyst pulp, as presently claimed. In the contrary, Miura discloses after each cycle, the paper catalyst was removed using tweezers, and no apparent damage was observed in the AuNPs@ZnO paper and it could be handled like ordinary paper (i.e., the paper catalyst is used in the form of a solid paper phrase without forming a pulp) (Miura, page 4997, bottom paragraph). 
Furthermore, Miura does not disclose or suggest that the Au nanocrystals are nanosponge, as presently claimed.

Thus, it is clear that Miura does not disclose or suggest the present invention. 

	


Claim 5 is allowable. The restriction requirement between species p-nitrophenol and o-nitroaniline, as set forth in the Office action mailed on 09/23/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/23/2021 is partially withdrawn.  Claim 11, directed to species is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Given that claim 11 includes all the limitations of allowable product claim 5, it is noted that present claim 11 is are allowable over Miura for the same reasons set forth above.

In light of the above, the present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                               


                                                                                                                                                                         /CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732